Citation Nr: 0815437	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-47 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for the residuals of 
heart bypass surgery.

3.  Entitlement to service connection for kidney dysfunction.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for atherosclerotic 
coronary vascular disease.

6.  Entitlement to service connection for a circulatory 
condition.

7.  Entitlement to service connection for chronic anemia.

8.  Entitlement to service connection for arthritis of the 
right knee.

9.  Entitlement to service connection for the residuals of a 
left knee replacement.

10.  Entitlement to service connection for prostate cancer 
and the residuals thereof.

11.  Entitlement to service connection for the residuals of a 
cold injury to the extremities, to include cold 
sensitization.

12.  Entitlement to service connection for peripheral 
neuropathy.

13.  Entitlement to service connection for a respiratory 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947.  The veteran served in the Pacific Theatre of 
Operations from January 1947 to July 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 2002 and 
April 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Lincoln, Nebraska.  The 
record indicates that in August 2005, the Board initially 
reviewed the veteran's claim.  At that time, the Board found 
that the veteran had submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for coronary artery disease, the residuals of a 
heart bypass, kidney dysfunction, hypertension, 
atherosclerotic coronary vascular disease, and a circulatory 
condition.  Subsequent to that action, the Board remanded all 
thirteen of the issues on appeal for the purpose of obtaining 
additional evidence.  The claim has since been returned to 
the Board for review.  

The issues of entitlement to service connection for the 
residuals of a cold injury, peripheral neuropathy, and a 
respiratory condition are addressed in the REMAND portion of 
the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran has been diagnosed as suffering from coronary 
artery disease, a kidney dysfunction, hypertension, 
atherosclerotic coronary vascular disease, a circulatory 
condition, chronic anemia, and arthritis of the right knee.  
He also suffers from the residuals of heart bypass surgery, 
prostate cancer and the residuals thereof, and the residuals 
of a left knee replacement.  

3.  Although the veteran has claimed that his various 
disorders, disabilities, and conditions may be etiologically 
related to radiation or severe cold exposure, he has not 
provided medical evidence that would corroborate his 
assertions.

4.  A VA medical examiner has provided an opinion that does 
not etiologically link the veteran's various disabilities, 
disorders, and conditions with exposure to radiation or 
severe cold exposure or to the veteran's military service.  




CONCLUSIONS OF LAW

1.  Coronary artery disease to include being claimed as 
secondary to exposure to radiation and severe cold weather 
exposure was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.311 (2007).

2.  The residuals of heart bypass surgery to include being 
claimed as secondary to exposure to radiation and severe cold 
weather exposure was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2007).

3.  A kidney dysfunction to include being claimed as 
secondary to exposure to radiation and severe cold weather 
exposure was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.311 (2007).

4.  Hypertension to include being claimed as secondary to 
exposure to radiation and severe cold weather exposure was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.311 (2007).

5.  Atherosclerotic coronary vascular disease to include 
being claimed as secondary to exposure to radiation and 
severe cold weather exposure was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.311 (2007).

6.  A circulatory condition to include being claimed as 
secondary to exposure to radiation and severe cold weather 
exposure was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.311 (2007).

7.  Chronic anemia to include being claimed as secondary to 
exposure to radiation and severe cold weather exposure was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.311 (2007).

8.  Arthritis of the right knee to include being claimed as 
secondary to exposure to radiation and severe cold weather 
exposure was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.311 (2007).

9.  The residuals of a left knee replacement to include being 
claimed as secondary to exposure to radiation and severe cold 
weather exposure was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2007).

10.  Prostate cancer and the residuals thereof to include 
being claimed as secondary to exposure to radiation and 
severe cold weather exposure was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the veteran from the agency of original jurisdiction (AOJ) in 
2002 and again in 2005.  It is noted that the initial letters 
of 2002 were sent to the veteran before the issuance of the 
initial AOJ decision.  These letters informed the appellant 
of what evidence was required to substantiate the claim for 
service connection and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

As a part of processing the veteran's claim, the VA attempted 
to obtain the veteran's service medical records.  Those 
records were sought because it was believed that they could 
either confirm or refute the veteran's assertions.  The VA 
contacted the National Personnel Records Center (NPRC), 
which, in turn, informed the VA that the veteran's complete 
service medical records were unavailable.  Specifically, the 
records from the veteran's second enlistment - which included 
those records possibly generated while the veteran was 
stationed overseas in Japan.  NPRC has reported that the 
veteran's medical records were not on file and were possibly 
destroyed in a fire at that facility.  In cases where the 
veteran's service medical records are unavailable (or, as in 
this case, probably destroyed) through no fault of the 
claimant, there is a "heightened duty" to assist the 
veteran in the development of the case.  38 U.S.C.A. § 
5107(a) (West 2002 & Supp. 2007).  See generally McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The heightened duty to assist includes 
the obligation to search for alternate methods of proving 
service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  In this instance, the 
veteran has not provided "buddy" statements which could be 
used as confirmation of severe cold weather exposure or 
exposure to ionizing radiation.  Secondary sources of service 
medical records such as Surgeon General's Office (SGO) 
reports and the actual surgical/clinical records from any 
clinics/hospitals/medical centers the veteran may have 
received treatment therefrom have not revealed treatment for 
any of the claimed disabilities, disorders, or conditions, or 
for any treatment in general.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The veteran was scheduled for an examination by the 
appropriate doctors pursuant to instructions given by the 
Board in the Board's Decision/Remand of August 2005.  
Unfortunately, the veteran suffered a series of medical 
emergencies which made him unable to present himself at the 
scheduled examinations.  Nevertheless, the veteran's complete 
medical records were reviewed by a VA doctor in August 2007.  
As a result of that review, the doctor provided an analysis 
with respect to the issues now on appeal.  That review has 
been included in the claims folder for review.  The Board 
finds that the VA has met its duty to assist the veteran in 
obtaining a medical review of the veteran.  The Board will, 
therefore, consider the claim based on the evidence 
previously developed.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his representative have proffered 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  He also was not provided 
with information concerning disability ratings.  Despite the 
inadequate notice provided to the veteran on these elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that as the evidence is against the 
appellant's claim, any questions as to the effective date or 
the rating criteria to be assigned are rendered moot.

The veteran has come before the VA claiming that the 
disabilities noted on the front page of this action were 
caused by or related to his military service.  He has claimed 
that they should be service-connected on a direct basis.  
Alternatively, he has asserted that his disabilities were 
caused by or related to his exposure to ionizing radiation or 
to cold-related injuries he suffered in Occupied Japan.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2007), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Presumptive service connection can also be established for on 
the basis of exposure to certain toxins, chemicals, or 
radiation.  Some specific types of cancer warrant service 
connection if a veteran qualifies as a "radiation-exposed 
veteran."  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2007).  Also "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311 (2007).

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
veterans under 38 C.F.R. § 3.309(d) (2007).  The second basis 
is based on exposure to ionizing radiation with the 
subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311 (2007).  Finally, the veteran is entitled to 
service connection if he can establish that a disability 
warrants service connection as defined by the general laws 
and regulations governing VA compensation entitlement, that 
is on a direct or presumptive basis.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

VA regulations specify twenty-one types of cancer that 
warrant presumptive service connected if they become manifest 
in a "radiation-exposed veteran" within specified periods 
of time.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d)(2) (2007).  The record indicates that the veteran 
served in Japan from January 8, 1947, to July 2, 1947.  The 
veteran is not considered a "radiation exposed veteran" 
within the meaning of the applicable regulations since the 
regulations require that the veteran be involved in the 
occupation of Hiroshima or Nagasaki, Japan "during the 
period beginning on August 6, 1945 and ending on July 1, 
1946".  38 C.F.R. § 3.309(d)(3)(2007).  The veteran was not 
in Japan during this time period.  He did not get to Occupied 
Japan until the beginning of 1947 - six months after the 
delimiting date of the regulation.  As such, a grant of 
service connection may not be accomplished on this basis.

Service connection can also be pursued under 38 C.F.R. § 
3.311 (2007) on the basis of exposure to ionizing radiation 
and the subsequent development of a radiogenic disease.  
Essentially, any form of cancer is considered a radiogenic 
disease within the meaning of the applicable regulations.  38 
C.F.R. § 3.311(b)(2)(i)(iv)(2007).  The following claimed 
conditions are not a radiogenic disease as contemplated by 
the regulations, and service connection may not be 
accomplished on this basis:  coronary artery disease, the 
residuals of a heart bypass, kidney dysfunction, 
hypertension, atherosclerotic coronary vascular disease, a 
circulatory condition, chronic anemia, arthritis of the right 
knee, the residuals of a left knee replacement, peripheral 
neuropathy, and a respiratory condition.  

Prostate cancer is considered a radiogenic disease within the 
meaning of the applicable regulations.  However, the veteran 
is not a "radiation-exposed veteran" as defined by 38 
C.F.R. § 3.309(d)(3) (2007).  The veteran did serve in 1946 
but he was not stationed in or near Hiroshima or Nagasaki.  
He was not transferred to Occupied Japan until 1947.  As 
such, the veteran did not participate in a "radiation-risk 
activity," as that term is defined by regulation.  Thus, the 
veteran's prostate cancer and the residuals thereof are not 
subject to presumptive service connection under 38 U.S.C.A. § 
1112 (2007).

The veteran may also establish a claim under 38 C.F.R. § 
3.311 (2007) if he was exposed to ionizing radiation while in 
service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2007).  
Prostate cancer is one of the listed radiogenic diseases.

A review of the record shows that prostate cancer was not 
initially manifest during service.  There were no complaints, 
findings, treatment, or diagnosis of prostate cancer.  The 
competent medical evidence establishes that the veteran was 
diagnosed with prostate cancer until the mid-1990s, nearly 50 
years after the veteran left service.  Thus, prostate cancer 
was not manifest during service or within one year of 
service.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309 (2007), and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2007).  
When dose estimates provided are reported as a range of doses 
to which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a)(2) (2007).

Further, when it has been determined that a veteran has been 
exposed to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311 (2007).

The record reflects that the RO contacted the US Army Center 
for Health Promotion and Preventive Medicine in order to 
obtain a dose estimate.  The veteran's pertinent information 
was provided.  The VA was informed that the veteran was not 
exposed to ionizing radiation and his exposure dosage was 
estimated to be 0.00 rem.  Because it was determined that the 
veteran was not exposed to ionizing radiation, the veteran's 
claim was not referred to the Chief Public Health and 
Environmental Hazards Officer or to the Director of VA's 
Compensation and Pension Service since there was no 
reasonable possibility that the veteran's prostate cancer was 
the result of exposure to ionizing radiation in service. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998); also McGuire v. 
West, 11 Vet. App. 274 (1998). 

The record indicates that the veteran was discharged from the 
US Army in August 1947.  Upon his discharge, he moved to 
Nebraska.  Approximately forty-seven years after his 
discharge, he submitted a claim for benefits.  Although the 
veteran had previously sought VA educational assistance, he 
had not sought VA pension or compensation benefits.  He then 
submitted his claim.  On that claim, the veteran listed a 
number of disabilities from he was suffering therefrom.  
However, he admitted that he did not seek treatment for any 
of the conditions until 1950, and then again in 1994.  It is 
noted that although the veteran stated he received treatment 
in 1950, he failed to indicate what diseases, disabilities, 
and condition he sought treatment therefore in 1950.  

Because of the veteran's claim for benefits, the veteran has 
been asked to provide the names and addresses of medical care 
providers who have provided assistance to him since his 
discharge from the US Army.  Upon obtaining that information, 
the VA has attempted to obtain any available private 
treatment records.  These records have been included in the 
claims folder.  A review of those records does show that the 
veteran has been treated for the disabilities that are the 
subject of this decision.  However, those same records do not 
provide an etiological link between the claimed disorders and 
his military service or any incident therein.  

As reported in the Introduction, in August 2005, the Board 
remanded this claim for the purpose of obtaining additional 
information.  Specifically, the Board sought to obtain 
additional medical information with respect to the etiology 
of the veteran's claimed disorders.  The Board also sought to 
obtain additional information with respect to any radiation 
exposure the veteran may have encountered while stationed in 
Occupied Japan in 1947.  The veteran has said that while he 
was in Occupied Japan after World War II, he was exposed to 
ionizing radiation.  The record indicates that the veteran 
served in Japan from January 8, 1947, to July 2, 1947.  
Moreover, he was not with the occupying forces in the cities 
of Hiroshima or Nagasaki.  Nevertheless, the veteran has 
previously claimed that he lived in tents where he was 
exposed to radiation in the air and on the ground.  He 
maintains that he crawled and walked through buildings that 
had been bombed and appeared to have the residuals of 
radiation on the floor, door jams, and windowsills.  Although 
he provided no third-party proof, the veteran has written 
that he walked all over Japan and because of this, he 
believes that he was exposed to ionizing radiation.  

As mentioned above, following the veteran's assertions, the 
veteran's information was sent to the US Army Dosimetry 
Center (USADC).  The USADC was asked to determine whether the 
veteran was exposed to radiation while stationed in Japan.  
USADC replied, in a letter in January 2007, that it did not 
have an occupational exposure history for the veteran and 
that there was no record of the veteran being occupationally 
exposed to ionizing radiation while employed by the US Army.  
Additionally, USADC stated that the veteran's military 
assignments and his period of service did not meet the 
definition of a radiation-exposed veteran or qualify as a 
radiation risk activity.  The veteran's exposure to ionizing 
radiation as a result of his military duties was estimated to 
be at 0.00 rem.  

To support his claim, the veteran has submitted a letter from 
a private physician that is dated August 18, 2003.  In that 
letter, the doctor did not state whether he had reviewed the 
veteran's post-service medical records.  Instead, he reported 
that the veteran had told the doctor that the veteran had 
been exposed to radiation while serving in Japan.  The doctor 
further wrote that after the veteran returned to the United 
States, the veteran began losing his hair.  The veteran 
further informed the doctor that he was diagnosed with 
hypertension, prostate cancer, and other heart disorders.  
The doctor reported that the veteran was suffering from 
arthritis of the arms, legs, and back, and that the veteran 
has experienced kidney failure requiring peritoneal dialysis.  
Finally, the doctor wrote:

I reviewed his service records and it 
would be my medical judgment that the 
preponderance of evidence would support 
the etiology being radiation exposure.  

The Board notes that the doctor did not differentiate as to 
which of the claimed disabilities were due to radiation 
exposure.  Moreover, the doctor did not provide any 
additional documentation, such as medical treatises or 
articles, that would corroborate his assertions.  

The veteran also submitted a medical opinion by the veteran's 
rheumatologist.  The letter is dated November 2003.  In that 
letter, the private physician wrote the following:

	. . . I believe that [the veteran's] 
problems with his hands, particularly the 
Raynaud's phenomenon, are likely due to 
extreme cold exposure.  He suffered 
frostbite while on active duty in Japan 
in 1946.  [The veteran] says that he was 
also exposed to some residual radiation 
during the occupation of Japan, and 
therefore, it is quite possible that some 
of his other medical problems, including 
alopecia totalis and perhaps even his 
prostate cancer, could be related to this 
radiation exposure.

The record indicates that in August 2007, a VA doctor 
reviewed the veteran's claim folder and provided an opinion 
with respect to the issues now before the Board.  
Specifically, the doctor found that the veteran's coronary 
artery disease was not related to his military career 
including any cold exposure or exposure to ionizing 
radiation.  The doctor further concluded that the veteran's 
cardiac disability was likely due to "natural progression of 
disease with age".  The same conclusion was drawn for the 
issues of the residuals a heart bypass, hypertension, kidney 
dysfunction, atherosclerotic coronary vascular disease, 
prostate cancer and the residuals thereof, and a circulatory 
condition.  

With respect to the issue of chronic anemia, the examiner 
noted that the veteran's anemia could be caused by his renal 
failure and/or multisystem disease.  The doctor further 
concluded that the anemia had nothing to due with the 
veteran's military service or any incidents therein.  He also 
stated that the anemia was not due to radiation exposure or 
frostbite of the extremities.  

The doctor reported that the veteran's degenerative knee 
conditions were likely due to age.  He noted that it was not 
due to any specific incident in service and it was not due to 
cold exposure or exposure to ionizing radiation.  

Despite the above opinion provided by the VA doctor, the 
veteran and his representative have insinuated that the two 
opinions provided by the two private physicians support the 
veteran's various contentions.  That is, they support the 
veteran's assertions that he was exposed to radiation and 
that exposure led to the development of many disorders, and 
that he actually suffered from frostbite or a cold injury to 
his extremities, which also led to the development of various 
disorders and disabilities.  The Board would note, however, 
that it is unclear from either of the two private opinions 
whether the doctors made their conclusions based on the 
history provided by the veteran or whether said opinions were 
made based upon all of the available medical records.  

The Board finds the statements from the two physicians 
inconclusive and speculative.  In other words, they are not 
definitive in proving the claim.  The assertions are deemed 
to be of limited weight as the statements fail to assert a 
medical basis upon which the suppositions have been 
predicated thereon.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  As pointed out previously, the statements 
provided by the two examiners are just that - statements - 
without any supporting documents or clinical data that would 
corroborate the assertions made by the physicians.  

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, 
. . . to assess the credibility and weight to be given to 
evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinion provided by 
the VA examiner has not suggested that there is any 
relationship between the various disabilities, the veteran's 
military service, ionizing radiation exposure, and exposure 
to the cold.  With respect to the two opinions provided by 
the private medical doctors, both of them were provided many, 
many years after the veteran's discharge from service.  
Moreover, it was made by doctors who did not treat the 
veteran immediately following his reported frostbite.  
Additionally, the doctors made their hypothesizes with 
respect to the veteran's reported exposure to ionizing 
radiation even though the Department of the Army 
categorically and definitely concluded that the veteran was 
not exposed to ionizing radiation while he was in service.  
The Board finds that the physicians' opinions regarding a 
nexus or aggravation to be less probative because they are 
less-informed.  On the other hand, the most VA examiner who 
provided the August 2007 report thoroughly reviewed the 
veteran's claims file including all clinical records prior to 
rendering a final diagnosis.  In arriving at this conclusion, 
the VA examiner concluded that the veteran was not suffering 
from the claimed disabilities related to the veteran's 
military service or any incidents therein (including exposure 
to radiation and the cold).  

The Board acknowledges the statements by the veteran relating 
his current conditions to service.  Undoubtedly, these 
statements made over the years by the veteran, and repeated 
by the veteran's various representatives, were made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  The Board notes that the veteran 
is competent to report that on which he has personal 
knowledge, i.e., what comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran 
is a lay person, and as a layperson, he does not have the 
expertise to opine regarding medical diagnosis or etiology.  
He cannot state, with medical certainty, that he does have 
the disabilities at issue that were the result of or related 
to his military service.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from the various disabilities and 
conditions listed on the first two pages of this decision, 
credible medical evidence etiologically linking these 
conditions with the veteran's military service or to a 
possible injury that the veteran suffered therefrom while in 
service has not been presented.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007).  The veteran's claim 
is thus denied.


ORDER

1.  Entitlement to service connection for coronary artery 
disease is denied.

2.  Entitlement to service connection for the residuals of 
heart bypass surgery is denied.

3.  Entitlement to service connection for kidney dysfunction 
is denied.

4.  Entitlement to service connection for hypertension is 
denied.

5.  Entitlement to service connection for atherosclerotic 
coronary vascular disease is denied.

6.  Entitlement to service connection for a circulatory 
condition is denied.

7.  Entitlement to service connection for chronic anemia is 
denied.

8.  Entitlement to service connection for arthritis of the 
right knee is denied.

9.  Entitlement to service connection for the residuals of a 
left knee replacement is denied.

10.  Entitlement to service connection for prostate cancer 
and the residuals thereof is denied.


REMAND

The remaining issues on appeal involve entitlement to service 
connection for the residuals of a cold injury to the 
extremities, to include cold sensitization, peripheral 
neuropathy, and a respiratory condition.  As reported above, 
the Board remanded the claim in August 2005 so that the 
veteran could undergo a VA medical examination in order to 
determine whether the veteran was now suffers from the 
residuals of a cold injury.  As an aside, the veteran has 
asserted that his peripheral neuropathy and his claimed 
respiratory condition were caused by or the result of or are 
residuals of his cold injury.  

The veteran was scheduled for a number of medical 
examinations at the Omaha VA Medical Center.  However, due to 
a deterioration in health, the veteran was unable to present 
himself for the examinations.  It is noted that because of 
the veteran's failing health, he entered into the Grand 
Island Veterans Home.  This facility is a long-term health 
care unit run by the State of Nebraska for disabled veterans.  
Because he was receiving treatment at this state-based 
veteran's care facility, he was unable to attend the VA-
scheduled examination in Omaha.  The record indicates that 
the veteran still is domiciled at the Grand Island Veterans 
Home.  

Nevertheless, a VA medical examiner reviewed the veteran's 
claims folder and provided an opinion with respect to the 
three remaining conditions.  That report is dated August 
2007.  In the report, the examiner said the following:

	. . . Concerning the etiology of any 
cold sensitization, this cannot be 
determined because there was no 
examination performed today.  The veteran 
could not be questioned because he did 
not present, and I could not find any 
documentation in his claims files 
mentioning any specific treatment or 
visits with symptoms related to cold 
exposure or previous cold injury (other 
than his claim).  Therefore, no further 
comments can be made about this because 
of a lack of information.  Whether he has 
cold sensitization, and if any body party 
are affected, cannot be answered because 
of the above, as he did not present for 
examination. . . . 

Despite the doctor's assertion, additional review of the 
claims folder indicates that the veteran's private 
rheumatologist proffered an opinion in November 2003.  
Specifically, he asserted that the veteran did indeed have 
frostbite residuals.  He further opined that the injury first 
occurred while the veteran was inservice.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  As noted, the record reflects inconsistent and 
contrary diagnoses with respect to the cold injuries.  The 
Board believes that another attempt should be made to obtain 
an examination of the veteran with respect to his purported 
cold injury and the residuals thereof.  Because the veteran 
is located in a state-based veteran's facility, the Board 
believes that obtaining the information should not be 
difficult and would ensure that the VA has met its duty to 
obtain such an exam.  As such, a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment (the complete claims folder) so that 
the disability evaluation will be a fully informed one should 
be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before the Board issues a 
determination on the merits of the remaining three issues on 
appeal.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  Since it appears that the veteran now 
resides at a state VA-type facility, the 
RO/AMC should contact that facility - the 
Grand Island Veterans' Home, located at 
2300 West Capital Avenue, Grand Island, 
Nebraska 68803 [308/385-6252] - and 
schedule the veteran for an examination 
of his extremities by an appropriate 
specialist who has experience in 
diagnosing cold injuries and the 
residuals thereof (if possible).  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history.  Any tests and 
studies deemed necessary should be 
accomplished at this time.

The examiner should opine whether the 
veteran now suffers from any type of 
disability(ies) of the extremities, 
peripheral neuropathy, and a respiratory 
condition.  The examiner should 
specifically comment o whether the 
veteran now suffers from the residuals of 
a cold injury, i.e., frostbite.  All 
findings should be reported in detail.  
The examiner is asked to discuss the 
etiology of any found disabilities and 
he/she should express an opinion, 
supported by adequate medical rationale, 
as to whether it is at least as likely as 
not that any found disorder is related to 
the veteran's military service or to a 
cold injury the veteran claims he 
suffered from while in Occupied Japan in 
1947.  

If a conclusion cannot be made concerning 
whether any found disorder is related to 
the veteran's military service, the 
examiner should then discuss the likely 
etiology of the found disability.

The examiner should further discuss the 
results obtained by the veteran's private 
rheumatologist, who found that the 
veteran now suffers from the residuals of 
a cold injury.  If the examiner disagrees 
with the veteran's private care provider 
and his diagnosis, the examiner must 
provide reasons and bases as to why 
he/she disagrees with that diagnosis.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO/AMC should review the claims folder and ensure that 
the requested development has been completed to the extent 
possible.  Thereafter, it should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2007) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


